UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 February 28, 2011 Commission File No.: 000-30688 NOVA MEASURING INSTRUMENTS LTD. (Translation of registrant’s name into English) Building 22 Weizmann Science Park, Rehovot P.O.B 266 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled: “Nova Measuring Instruments to Present to Investors at the Roth Capital Growth Stock Conference on Monday, March 14, 2011”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 28, 2011 NOVA MEASURING INSTRUMENTS LTD. (Registrant) By: /s/ Dror David ————— Dror David Chief Financial Officer Company Contact: Dror David, Chief Financial Officer Nova Measuring Instruments Ltd. Tel: 972-8-938-7505 E-mail: info@nova.co.il E-mail:http://www.nova.co.il Investor Relations Contacts: Ehud Helft / Kenny Green CCG Investor Relations Israel Tel: +1-646-201-9246 nova@ccgisrael.com Nova Measuring Instruments to Present to Investors at the Roth Capital Growth Stock Conference on Monday, March 14, 2011 Rehovot, Israel, February 28, 2011 - Nova Measuring Instruments Ltd. (Nasdaq: NVMI), a provider of leading edge stand alone metrology and a market leader of integrated metrology solutions to the semiconductor process control market, announced that it will be presenting to the investor community at the 23nd Annual Roth Capital Growth Stock Conference in Dana Point, California on Monday, March 14, 2011. Nova’s Chief Executive Officer, Gabi Seligsohn, and Nova’s Chief Financial Officer,Dror David, will be presenting to investors at 4:00 pm Pacific Time on Monday, March 14, 2010. A live video webcast of the presentation will be available live at the “Investor Relations” section of Nova’s Web site at www.nova.co.il. There will also be an opportunity for investors to meet one-on-one with management throughout the day of the presentation and the following day at the conference. Interested investors should contact the Investor Relations team at Nova Measuring Instruments and/or the conference organizers at Roth. About Nova Measuring Instruments Ltd. Nova Measuring Instruments Ltd. develops, produces and markets advanced integrated and stand alone metrology solutions for the semiconductor manufacturing industry. Nova Measuring Instruments Ltd. is traded on the NASDAQ & TASE under the symbol NVMI.Detailed information about Nova Measuring Instruments Ltd. can be found on its website at www.nova.co.il.The information contained on our website does not form a part of this press release or the proposed offering described above.
